Title: Samuel Haines to Thomas Jefferson, 26 September 1810
From: Haines, Samuel
To: Jefferson, Thomas


          
            Venerable Sir,
            Portsmouth, New Hampshire, Sept. 26th 1810.
          
          Be good enough to excuse the freedom I take in troubling a personage of your illustrious character, by requesting a personal answer on a subject, which you may, perhaps, justly think totally unworthy your notice. But, Sir, necessity alone induces me thus to solicit the favor of obtaining information from the highest authority to decide the question in controvercy.
           Sir, on the 11th Day of June 1802. it seems, an Order was issued by President Jefferson, predicated upon the Act of Congress of the 16th of March preceeding, “fixing the Military peace establishment,”—or rather on the section of said Act relative to the discharge of Supernumeraries of the Army; And the question is whether that Order (which appears to have been sent to every Military post in U.S.) discharged from the army Soldiers, who had deserted prior to the Date of said Order, and of course before the re-organization of the army in 1802? The Order seems, (literally construed) to imply that they are discharged.  But I conversed (in this Town last Week) with Doctor Eustis, Secy of War on the subject, who is inclined to think that Deserters before said 11t June 1802, are still amenable to Martial Law, but has doubts in what manner they can be arrested and brought to punishment.
            The ocassion, Sir of my enquiry, is the circumstance of my assisting a Non Commissioned Officer, of the U.S. Army, last year, in arresting a person, who deserted from the Army March 1. 1801, and who escaped on his way to Fort-Constitution (in this neighborhood) and has since by the instigation of my political enemies, prosecuted me for a supposed false imprisonment,—the Action is now pending in a distant county of this State.—The Non-C. Officer, whom I aided, is dead.—And as the Suit has assumed some what of a party aspect—I should, in order to stop the affair, in transitu, and defeat the designs of the Federalists in this Town, who wish to injure my profession (that of the Law) be much pleased, if said Deserter could legally be re-taken, and punished by a Military tribunal. I have conversed with several Officers here, on the Subject and they differ in opinion.—
          I, Sir, held the Commission of a first Lieut in the 4th Regt Infy of the late new Levy, one year; but resigned and resumed my practice of Law, in consequence of the “arrangement” with England 19th April 1809.—And Sir it will be, you may percieve, a disagreeable task to be compelled to defend against the attack of so vile a wretch as the Plff in said Action—especially as our court is peculiarly hostile to all Republicans.
          If, Sir, You will condescend to communicate to me as soon as convenient the original intention of said Order as it respects Soldiers deserting previous to its Date, and whether you designed that such deserters should be thereby utterly discharged, and free from arrest and military punishment, you will extremely oblige your humble servant.
          Not knowing of the existence of said Order at the time I arrested said soldier for desertion, I supposed he was equally liable with other deserters from the old Army, whom I had taken, while in the Service.—
          Your Opinion, Sir, will be conclusive in the construction of said Order, as you were the Author of the same, and of course know it’s true design.
          Republicanism as yet holds the ascendancy in this State.—We have elected two Members of Congress of correct politicks, but owing to the great negligence of the Republican Farmers, the other three are not chosen from either side.—
          We have favorable news from France, which will probably strengthen the cause of our country, and be a flattering comment on your distinguished neutral policy.
          From my first year in College (in 99) I have seen so much patriotism and wisdom displayed, in what has been called the “Jeffersonian policy,” you will be remembered by me, (and I hope by my posterity) as the second Saviour of our Republick, and of the liberty liberties of the people. Your purchase of Louisania will be more beneficial to mankind, (and especially to the U. States) than any single act of any man living, in on the record of time.—
          Accept, Sir, my sincere acknowlegments for the illustrious services you have rendered your country, as well as for the great good your examples will do the rising generations of American Statesmen, and philosophers;—
          
            and in the mean time the assurance of my high respect,
            
 Samuel Haines—
          
         